 1                                                    THE HONORABLE THOMAS S. ZILLY
 2

 3

 4

 5

 6
                              UNITED STATES DISTRICT COURT
 7                           WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE
 8

 9   LVB-OGDEN MARKETING, LLC,                      No. 2:18-CV-00243-TSZ
10                              Plaintiff,          STIPULATION OF DISMISSAL AND
                                                    ORDER
11         v.
12   DAVID S. BINGHAM, SHARON BINGHAM,
     CHRISTOPHER BINGHAM, CHERISH
13   BINGHAM, KELLY BINGHAM, BINGO
     INVESTMENTS, LLC, CCRB ENTERPRISES,
14   LLC, SKBB ENTERPRISES, LLC, PARK
     PLACE MOTORS, LTD., HYTECH POWER,
15   INC., HENRY DEAN, in his individual capacity
     and as Trustee for the SHARON GRAHAM
16   BINGHAM 2007 TRUST, and BGH
     HOLDINGS, LLC,
17
                                Defendants.
18

19

20

21

22

23

24

25

26


      STIPULATION OF DISMISSAL AND ORDER                                CORR CRONIN LLP
                                                                   1001 Fourth Avenue, Suite 3900
      No. 2:18-CV-00243-TSZ
                                                                   Seattle, Washington 98154-1051
                                                                          Tel (206) 625-8600
 1             Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, Plaintiff LVB-

 2   Ogden Marketing LLC (“LVB”) and Defendants David S. Bingham, Sharon Bingham, Christopher

 3   Bingham, Cherish Bingham, Kelly Bingham, Bingo Investments, LLC, CCRB Enterprises, LLC,

 4   SKBB Enterprises, LLC, Park Place Motors, Ltd., Hytech Power, Inc., Henry Dean in his individual

 5   capacity and as Trustee of the Sharon Graham Bingham 2007 Trust and BGH Holdings, LLC,

 6   (collectively “Defendants”) hereby stipulate to dismissal of the above-captioned action as follows:

 7         •    All claims asserted in the above-captioned action against HyTech Power Inc. a/k/a HTP
 8              Inc. are dismissed WITH PREJUDICE;
 9         •    All claims asserted in the above-captioned action against all other Defendants are
10              dismissed WITHOUT PREJUDICE;
11         •    All counter-claims asserted in the above-captioned action against LVB are dismissed
12
                WITHOUT PREJUDICE.
13
               All parties will bear their own costs and attorneys’ fees.
14
               IT IS SO STIPULATED.
15
     DATED: June 12, 2019
16                                                     s/ William R. Squires III
                                                       William R. Squires III, WSBA No. 4976
17                                                     CORR CRONIN LLP
                                                       1001 Fourth Avenue, Suite 3900
18                                                     Seattle, Washington 98154-1051
                                                       Telephone: (206) 625-8600 Fax: (206) 625-0900
19                                                     E-mail: rsquires@corrcronin.com

20                                                     Jeffrey L. Willian (admitted pro hac vice)
                                                       KIRKLAND & ELLIS LLP
21                                                     300 North LaSalle
                                                       Chicago, IL 60654
22                                                     Telephone: (312) 862-2257
                                                       Email: jwillian@kirkland.com
23

24

25

26


      STIPULATION OF DISMISSAL AND ORDER – 1                                        CORR CRONIN LLP
                                                                               1001 Fourth Avenue, Suite 3900
      No. 2:18-CV-00243-TSZ
                                                                               Seattle, Washington 98154-1051
                                                                                      Tel (206) 625-8600
                                              Tammy A. Tsoumas (admitted pro hac vice)
 1                                            Jonathan J. Faria (admitted pro hac vice)
                                              KIRKLAND & ELLIS LLP
 2                                            333 S. Hope Street
                                              Los Angeles, CA 90071
 3                                            Telephone: (213) 680-8151
                                              Email: tammy.tsoumas@kirkland.com
 4                                                     jonathan.faria@kirkland.com
 5                                            Attorneys for Plaintiff
 6                                            Emanuel Jacobowitz
                                              Nathan J. Arnold
 7                                            CLOUTIER ARNOLD ORTEGA PLLC
                                              2701 First Avenue, Suite 200
 8                                            Seattle, WA 98121
                                              Telephone: (206) 866-3230
 9                                            Email: manny@CAOteam.com
                                                      nathan@CAOteam.com
10
                                              Attorneys for Defendants David S. Bingham,
11                                            Sharon Bingham, Christopher Bingham, Cherish
                                              Bingham, Kelly Bingham, Bingo Investments,
12                                            LLC, and CCRB Enterprises, LLC
13                                            Scott B. Henrie
                                              WILLIAMS KASTNER & GIBBS PLLC
14                                            601 Union Street, Suite 4100
                                              Seattle, Washington 98101-2380
15                                            Telephone: (206) 628-6600
                                              Email: shenrie@williamskastner.com
16                                            Attorneys for Defendant Park Place Motors, Ltd.
                                              and Henry Dean as Trustee for the Sharon
17                                            Graham Bingham 2007 Trust
18                                            Manish Borde
                                              BORDE LAW PLLC
19                                            600 Stewart Street, Suite 400
                                              Seattle, WA 98101
20                                            Telephone: (206) 905-6129
                                              Email: mborde@bordelaw.com
21                                            Attorneys for Defendants Henry Dean, as Trustee
                                              of the Sharon Graham Bingham 2007 Trust,
22                                            HyTech Power, Inc., and Park Place Motors, Ltd.
23                                            Dennis J. McGlothin
                                              Robert J. Cadranell, II
24                                            WESTERN WASHINGTON LAW GROUP
                                              PLLC
25                                            7500 212th St. S.W., Suite 270
                                              Edmonds, WA 98026
26                                            Phone: 425-428-7296


     STIPULATION OF DISMISSAL AND ORDER – 2                                  CORR CRONIN LLP
                                                                        1001 Fourth Avenue, Suite 3900
     No. 2:18-CV-00243-TSZ
                                                                        Seattle, Washington 98154-1051
                                                                               Tel (206) 625-8600
                                              Email: dennis@westwalaw.com
 1                                                   robert@westwalaw.com
                                              Attorneys for Defendants Henry Dean in his
 2                                            individual capacity, Cicilia Elali, and BGH
                                              Holdings, LLC
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     STIPULATION OF DISMISSAL AND ORDER – 3                               CORR CRONIN LLP
                                                                     1001 Fourth Avenue, Suite 3900
     No. 2:18-CV-00243-TSZ
                                                                     Seattle, Washington 98154-1051
                                                                            Tel (206) 625-8600
 1                                         ORDER OF DISMISSAL
 2        Pursuant to the Parties’ stipulation, docket no. 350, all claims asserted in the above-captioned

 3   action against HyTech Power Inc. a/k/a HTP Inc. are DISMISSED WITH PREJUDICE. All claims

 4   asserted in the above-captioned action against all other Defendants are DISMISSED WITHOUT

 5   PREJUDICE. All counter-claims asserted in the above-captioned action against Plaintiff are

 6   DISMISSED WITHOUT PREJUDICE. All parties will bear their own costs and attorneys’ fees.

 7        IT IS SO ORDERED.

 8        DATED this 12th day of June, 2019.

 9

10
                                                             A
                                                             Thomas S. Zilly
11                                                           United States District Judge
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


      STIPULATION OF DISMISSAL AND ORDER – 4                                       CORR CRONIN LLP
                                                                              1001 Fourth Avenue, Suite 3900
      No. 2:18-CV-00243-TSZ
                                                                              Seattle, Washington 98154-1051
                                                                                     Tel (206) 625-8600
